TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00705-CR


Larry Alexander, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-07-301715, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Larry Alexander was charged with capital murder.  He pled guilty to
murder in a plea agreement and was sentenced to twenty-five years' imprisonment.  Although
appellant has filed a pro se notice of appeal complaining of ineffective assistance of counsel, the
trial court has certified that the case is a plea-bargain case and that appellant has no right to appeal. 
See Tex. R. App. P. 25.2(a)(2).  We therefore dismiss the appeal.  Tex. R. App. P. 25.2(d) (if
trial court does not certify that defendant has right to appeal, "appeal must be dismissed").

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed
Filed:   January 21, 2009
Do Not Publish